Citation Nr: 0509366	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  00-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and J.D.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which denied service connection 
for PTSD.  In November 2002, the Board undertook additional 
evidentiary development on this claim under 38 C.F.R. 
§ 19.9(a)(2) (in effect at that time).  In September 2003, 
the Board remanded the matter for agency of original 
jurisdiction (AOJ) initial consideration of the additional 
evidence received.  


FINDING OF FACT

1.  The veteran has a personality disorder which, of itself, 
without superimposed acquired psychiatric disability is not a 
compensable disability.  

2.  The preponderance of the evidence is against a finding 
that the veteran has a chronic acquired psychiatric 
disability, to include PTSD.  


CONCLUSION OF LAW

Service connection for a psychiatric disorder to include PTSD 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The veteran was sent a PTSD development letter in August 
1998.  The claim was considered on the merits in June 1999.  
By the June 1999 decision, the March 2000 statement of the 
case (SOC), supplemental statements of the case (SSOCs) in 
April 2000, May 2000, June 2001, January 2002, and December 
2004, and an April 2004 letter, the veteran was advised of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  These communications apprised 
him of VA's duties to notify and of his and VA's 
responsibilities in claims development.  They also advised 
him of the type of evidence that was needed to establish this 
claim.  While notice did not precede the initial rating in 
this matter (obviously, as the decision preceded the VCAA), 
the claim was readjudicated after notice was given.  The 
veteran has had ample opportunity to respond, and is not 
prejudiced by any notice timing defect.  Regarding notice 
content, the veteran was specifically advised in the April 
2004 letter to submit any evidence or information he had 
pertaining to his claim.  VA correspondence and the SSOCs 
specifically advised him of the type of evidence he needed to 
submit, asked him to assist in obtaining any outstanding 
medical records, and asked him to identify any other evidence 
or information supporting his claim.  Any additional notice 
would serve no useful purpose.   

Regarding the duty to assist, the RO obtained service medical 
records, as well as records of postservice VA and private 
treatment the veteran received for psychiatric problems.  He 
was afforded a hearing in August 2000.  In November 2002 the 
Board arranged for development including a VA psychiatric 
examination to obtain a medical opinion.  The veteran has not 
identified any pertinent evidence outstanding.  There is 
nothing further for VA to do to assist him.  VA's notice and 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.


II.  Factual Background

On the veteran's service entrance examination, psychiatric 
evaluation was normal.  Records show that he applied for 
flight training in November 1968.  In June 1969 he was seen 
for nervousness and epigastric cramping.  The diagnosis was 
"fear of flying syndrome."  A July 1969 physical profile 
reveals that the veteran was restricted to limited duty due 
to "emotionally unstable personality."  Specified 
limitations included no assignment to units where sudden loss 
of consciousness would be dangerous to the veteran or others.  
Personnel records show that the veteran began duties as an 
administrative specialist/personnel specialist in March 1970.  
A June 1970 Mental Hygiene Consultation Service report 
indicated that from a psychiatric standpoint, there was no 
reason why he could not fulfill an overseas assignment.  The 
report of an October 1970 mental health clinic consultation 
noted a past history of anxiety attacks that occurred under 
prolonged situational stress with no prior psychotic 
episodes.  It was noted that the veteran's basic personality 
was one in which he let tensions mount.  Mental status 
examination revealed the veteran was alert, oriented, and 
cooperative.  He was not psychotic and showed no signs of 
anxiety disorder.  The impression was passive aggressive 
personality.  The recommendation was that the examiner saw no 
reason why the veteran could not function perfectly 
adequately in his present MOS without danger.  The veteran 
was cleared psychiatrically for secret clearance.  The 
veteran's DD Form 214 shows that he was an administrative 
specialist with a personnel service company in Vietnam from 
October 1970 to May 1971.  On May 1971 examination prior to 
separation he was noted to have a psychiatric abnormality, 
emotionally unstable personality.  

On May 1987 examination for National Guard re-enlistment, 
clinical evaluation showed the veteran was psychiatrically 
normal.  On his May 1987 report of medical history, he noted 
no history of trouble sleeping, excessive worry, loss of 
memory, nervous trouble of any sort, or periods of 
unconsciousness.  

In March 1998, the veteran files a claim seeking service 
connection for PTSD.  In a supporting statement he identified 
stressor events in service as including:  (1) experiencing 
emotional trauma when told during Army Special Forces 
training in 1969 that he may have to kill someone in order to 
establish control and get people to do what he wants; (2) 
meeting members of his basic training camp who returned from 
Vietnam with injuries; (3) being informed that his former co-
pilot and the man who took his place in flight training were 
killed in Vietnam; (4) being assaulted "by a number of 
Blacks" soon after arriving at Cam Rahn Bay, Vietnam, in the 
late summer of 1970;  (5) taking incoming rocket fire and 
enduring sapper attacks, which injured a friend and killed a 
fellow clerk, when assigned to the 4th Infantry Division at 
An Khe; (6) serving guard duty and firing M-79 rounds toward 
the river at night and finding dead bodies there the next 
morning; (7) the death of close friends; and (8) taking 
sniper fire and friendly fire in two separate incidents while 
with the 178th Personnel Service Company in DaNang in early 
1971.

VA outpatient treatment records from December 1997 through 
October 1998 show the veteran initially presented in December 
1997 for attention deficit disorder (ADD) evaluation at the 
urging of his wife.  He reported an inability to keep a job 
and problems with authority, and stress from his Vietnam 
experiences.  He stated that he was not in combat, but came 
under fire more than once.  He reported flashbacks and 
nightmares during the first 10 years after his return from 
Vietnam, and stated he had been okay the past 15 years.  In a 
January 1998 report, he gave an account of being beaten 
unconscious in a racial incident in Vietnam.  He noted that 
he was threatened with regard to a statement he gave on the 
matter and that a transfer to another unit saved his life.  A 
February 1998 general medical note indicates the veteran had 
a childhood history of learning problems and three serious 
head injuries with loss of consciousness.  He reported having 
had 50 jobs in the past 30 years and attributed the inability 
to keep a job to conflicts with his boss and authority 
figures, trouble taking orders, and boredom.  He had some 
hypomanic symptoms of increased energy level, decreased 
sleep, increased creativity, and increased impulsive 
spending.  He reported depression after service in Vietnam.  
He stated he was easily bored and distracted.  He had no past 
psychiatric history and no history of alcohol or substance 
abuse.  He gave an account of having been exposed to a number 
of incidents from noncombat service which troubled him.  He 
had depression after the war, with nightmares and intrusive 
thoughts, but had none of these problems now.  He reported no 
startle problems or flashbacks.  The impression was ADD vs. 
bipolar disorder, mixed, and possible PTSD.  Records report 
treatment sessions with JD, MSW.  An April 1998 clinical 
record notes that the diagnosis appeared to be bipolar 
[disorder] and PTSD with depressive features.

In a November 1998 statement, the veteran reported that he 
received treatment from a sociologist, psychiatrist, and 
clinical psychologist at the VA PTSD Unit in Boise, Idaho.  
He gave a detailed account of stressor events in service.  He 
reported that on return home from Vietnam, he would jump out 
of bed searching for his boots and his weapon, and would hit 
the floor after a car backfired.  He stated he had dreams of 
being left in Vietnam, that he has had continued trouble 
completing his education, and that he had emotional 
explosions that could not be predicted.  

A January 1999 VA social and industrial survey detailed 
information pertaining to the veteran's PTSD claim, including 
his accounts of stressor events in service and current 
symptoms alleged to be related to those experiences.

On February 1999 psychological evaluation, the examiner 
reviewed the veteran's psychiatric interview, his Social and 
Industrial interview, and VA records.  He gave the veteran a 
clinical interview and administered tests including the 
Personality Assessment Inventory (PAI), the Mississippi Scale 
for Combat-Related PTSD (MISS), and the Clinician 
Administered PTSD Scale for DSM-IV (CAPS-DX).  In summary, it 
was noted that the veteran's responses with the CAPS-DX 
indicated that he did not meet the criteria for the diagnosis 
of PTSD.  He experienced efforts to avoid thoughts, feelings, 
or conversations associated with the trauma and feelings of 
detachment or estrangement from others.  He appeared to 
experience distress relative to these symptoms only to a very 
mild degree.  Responses to the MISS demonstrated that he did 
not experience PTSD symptoms with the same frequency or 
intensity as those felt by Vietnam combat veterans.  His 
responses to the PAI suggested a generally healthy response 
to anxiety.  He appeared to exhibit marked rigidity in regard 
to some adaptive behavior patterns, but these appeared to be 
under control.  The examiner gave no Axis I or Axis II 
diagnosis.

On VA psychiatric examination in March 1999, the veteran 
appeared somewhat anxious but showed a wide range of affect 
appropriate to the subject matter.  His thinking processes 
were sequential, pertinent and relevant, and his thought 
content showed no evidence of delusion, obsessions or 
compulsions.  He denied hallucinations.  He was oriented to 
time, place and person and was able to do simple calculations 
and reversals.  He was able to do simple and complex 
abstractions.  Recent and remote memory were grossly intact, 
and he had a general fund of information appropriate to his 
life experience and formal education.  He was considered to 
be in the bright/normal range of intelligence.  He had some 
intellectual insight and judgment for simple social 
situations, and was able to demonstrate a general 
understanding of business practices.  Historically, it was 
noted that prior to going to Vietnam, the veteran was given 
an "emotionally unstable profile".   Upon arrival in 
Vietnam passive-aggressive personality was diagnosed, but he 
was given a security clearance.  It was thought that the 
veteran could perform in his MOS, and he was cleared 
psychiatrically for secret clearance.  He had no other mental 
health exposure until approximately 1997, when he was 
referred to JD, MSW, chief of PTSD Clinic Team (PCT) for 
evaluation for PTSD.  He saw a staff psychiatrist (Dr. JL) 
for one consultation, provided a subjective presentation of 
symptoms, and was given a number of "rule out" diagnoses 
including bipolar disorder, ADD, and PTSD.  The staff 
psychiatrist did not see the veteran again, did not form a 
formal conclusion as to diagnosis, and did not prescribe 
medication for intervention.  In March 1998, he was seen by a 
VA psychiatrist who concluded that he was a man of superior 
intellectual abilities who was a non-conformist "if not a 
rather passive-aggressive personality", and tended to get 
"swept up by emotional stimulation which results in 
significant disturbance in his thinking."  It was thought 
that this represented historical features in the veteran's 
personality rather than any presence of an affective 
disorder.  The conclusion was that the veteran's problems 
stemmed from his personality style and not any Axis I 
diagnoses.  The veteran saw the Chief of PCT, for one-to-one 
counseling once or twice per month.  The veteran's reported 
stressor events and symptoms including nightmares about 
Vietnam, flashbacks once or twice per month, daily intrusive 
recollections of Vietnam experiences, an inability to watch 
anything to do with Vietnam without getting angry and upset, 
and a heightened startle response.  He reported that he did 
not deal with authority well, and had come close to 
assaulting others that he worked with because of perceived 
injustices.  He stated that he was a loner and did not 
socialize with friends.  As to whether the veteran has PTSD 
and an identifiable stressor, it was noted that the veteran 
gave a history of symptoms which fit the criteria for PTSD; 
however, he also had a long history of personality 
disturbance, which could account for some of his current 
presentation even if he was traumatized in Vietnam.  The 
examiner noted that the veteran would be sent to an expert in 
defining PTSD for testing to evaluate the veteran and offer 
and independent opinion.  The examiner gave a preliminary 
impression that it was "this examiner's clinical hunch that 
the veteran does have PTSD, but that at least half of the 
veteran's current global assessment of functioning (GAF) 
probably comes from his personality disturbance."  It was 
noted that an addendum will follow the PTSD testing.

In a March 1999 addendum, it was reiterated that the veteran 
was claiming PTSD and had had a multitude of "rule out" 
diagnoses in the past including Bipolar Disorder, ADD, and 
PTSD.  There was never a formal diagnostic conclusion by the 
VA psychiatrist who had evaluated the veteran in the past.  
The examiner noted that a VA staff psychologist evaluating 
the veteran in March 1998 felt the veteran had primarily a 
personality disorder, with passive-aggressive and hysterical 
features.  The conclusion was that based on the available 
information the veteran did not warrant an Axis I diagnosis.  
It was felt he warranted an Axis II diagnosis of personality 
disorder, not otherwise specified, with passive-aggressive 
and hysterical features.

In a July 1999 VA progress note, a person with a Master's in 
Social Work identified a number of the veteran's reported 
stressor experiences during service, detailed the psychiatric 
symptoms reportedly related to those experiences, and 
indicated that the veteran met the full criteria for PTSD.  
He stated that the Brende PTSD theme questionnaire revealed 
fairly severe problems around the veteran's stressful 
experiences in Da Nang.  The impact of event scale about the 
same incident was noted to be excessive.  The social worker 
asserted that the MISS combat scale was not an appropriate 
instrument to evaluate the veteran as he was assigned to 
personnel services, and indicated that this did not negate 
that he was in a combat area and had numerous critical 
incidences where his life was in danger.  He concluded that 
the veteran does not meet the criteria for a diagnosis for 
personality disorder based on his cultural background and 
belief system.  A handwritten note signed by a VA 
psychiatrist stated "I have met with this veteran, and I 
agree with the above formulation."

An August 1999 VA progress note by the social worker noted 
the veteran's childhood experiences in Thailand, and his 
friendly associations with the people of that region.  He 
indicated that the veteran's Vietnam experiences had a great 
impact on him.  

The veteran was afforded a January 2000 VA examination to 
clarify his psychiatric diagnosis.  The examiner noted that 
the veteran's treatment and diagnoses in service 
(nervousness, fear of flying syndrome, passive aggressive 
personality and emotionally unstable personality) suggested a 
constitutional personality disorder and were not reflective 
of PTSD.  The examiner also noted that no psychiatric 
problems were noted on examination prior to re-enlistment in 
May 1987, or in the veteran's May 1987 report of medical 
history.  The examiner reported that the findings in prior 
evaluations and tests did not support the diagnosis of PTSD, 
but rather, also suggested personality problems.  The 
examiner concluded that based on review of the claims file 
and the extensive evaluations performed to date, a diagnosis 
of combat related PTSD could not be made.

On November 1999 interview by JH, PhD (a Master Practitioner 
of Neuro-Linguistic Programming), performed to match 
presenting symptoms against criteria accepted by VA in 
diagnosing PTSD, the veteran's current symptoms were 
identified as interrupted sleep, inability to deal with 
frustrations, intrusive thoughts, hyperawareness, depressive 
episodes, relative isolation, strained relationships, 
feelings of helplessness and hopelessness, an inability to 
maintain a continuous train of thought, disassociation, and 
difficulty making eye contact.  

In a March 2000 statement, the veteran reiterated his alleged 
stressful events in service and argued that VA has only 
tested and evaluated him for combat related PTSD, when in 
fact, his claim is based on non-combat stressor events.  The 
veteran argued that the March 1998 VA examination report 
resulted in inconclusive findings, that testing by Dr. RTS 
was for combat related PTSD, and that he in fact scored 
"well within the perimeters of a person suffering from non-
combat PTSD on the Brende scale and on several impact of 
event scales."  He also pointed out that his diagnosis of 
PTSD from a MSW was also signed off by a VA psychiatrist, JL, 
MD.

An April 2000 VA examination report (by a psychiatrist and a 
psychologist) indicated that there was no basis to attribute 
the veteran's symptoms to PTSD.  It was noted that he had 
symptoms which did not form any clear DSM-IV diagnosis.  The 
examiners stated that thorough evaluation had been done and a 
further rating examination was unnecessary.  

In May 2000, the veteran underwent PTSD testing, administered 
by SM, M.A.Ed, CDMS, CVRC, of Northwest Disability 
Management, LLC., with interpretive PTSD Profile Report by 
EBF, PhD.  The profile report found a diagnosis of PTSD based 
on DSM-IV criteria.  It was stated that the veteran endorsed 
items in a manner consistent with a DSM-IV diagnosis of PTSD.  
All of the six criteria were met.  It was noted that the 
stressful event predicating the stress disorder was "Sf 
(Special Forces) Training Trauma" and that it was assumed 
that this event met the DSM-IV criteria for a traumatic 
event.  

At the August 2000 hearing, the veteran, his wife, and JD, 
MSW, testified regarding the veteran's stressor events in 
service, his current symptoms, and testing he had undergone 
attempting to establish the diagnosis of PTSD.  They argued 
that the veteran's primary VA treating psychiatrist, Dr. JL, 
agreed that the veteran met the DSM-IV criteria for a PTSD 
diagnosis.         

In an August 2001 statement, the veteran reiterated his 
arguments in support of his claim for service connection for 
PTSD.  He listed the names of the VA doctors and health care 
providers who diagnosed PTSD.  He argued that the examination 
reports and testing which showed no Axis I diagnosis of PTSD 
were referring to combat-related PTSD, and did not address 
his claim for non-combat PTSD.  Additionally, the veteran 
provided the names of individuals who could support the 
occurrence of the stressful incidents reportedly experienced 
during service.

The veteran's claims file was independently reviewed by two 
members of a VA Psychiatric Review Board in December 2001.  
The central issue was whether or not the available data 
supported a DSM-IV diagnosis of PTSD.  The conclusion was 
that the veteran did not have PTSD.  The nature of the 
veteran's purported traumas in service was not exactly clear, 
and available documentation did not appear to support the 
DSM-IV trauma criteria for PTSD.  It was further noted that 
even if the traumas met the criteria in the DSM-IV, the 
evidence did not support a finding of PTSD.  The examiners 
noted that several military clinicians diagnosed the veteran 
with personality problems during service.  They noted that 
the VA psychiatrist who performed the February 1999 
examination noted the veteran's history of PTSD, (diagnosed 
by his therapist JD, MSW, and later concurred by Dr. JL) but 
stated the veteran's personality disturbance could account 
for some of his current presentation.  They noted that the VA 
psychiatrist then sought further psychological testing for 
clarification.  It was noted that PTSD is a condition of 
impaired psychological functioning with distress symptoms 
such as depression and anxiety as the central features, and 
that RTS, PhD., performed a clinical interview and 
psychological testing in February 1999.  He found that the 
veteran's responses on structured clinical interview did not 
meet the criteria for PTSD, and that testing suggested the 
veteran had a generally healthy response to anxiety.  The 
symptoms the veteran did have were found to be distressing to 
"a very mild degree".  Dr. RTS also noted some rigid 
adaptive behavior patterns.  The VA psychiatrist concluded 
that the veteran did not have an Axis I disorder, but had an 
Axis II diagnosis of personality disorder, not otherwise 
specified, with passive-aggressive and hysterical features.  
The testing affirmed previous findings in March 1998.  
Psychological testing then had revealed a valid testing 
profile, and it was concluded that the veteran exhibited a 
"rather passive aggressive personality" and believed "his 
problems in living as primarily related to personality 
factors rather than any Axis I diagnosis".  In conclusion, 
the December 2001 Psychiatric Review Board examiners found 
that in the absence of psychological distress, some of the 
symptoms presented in support of a PTSD diagnosis (e.g. job 
instability, conflicts with authority figures, etc.) were 
more consistent with some of the personality disorder 
diagnoses previously listed in the record and suggested by 
the psychological testing results.

In April 2002, the veteran submitted a closing summary from 
his VA treating therapist, the director of PCT at the Boise, 
Idaho VA Medical Center.  It was noted that the veteran had 
approximately 83 scheduled appointments with the PCT over the 
course of 3.5 years beginning in December 1997.  The initial 
presentation suggested a dual diagnosis of PTSD/Bi-Polar 
disorder, and follow up consultations added credibility to 
the acceptance of these separate diagnosis.  The veteran 
responded favorably to PCT treatment.  The veteran's primary 
stressors in service were noted, as were factors in his 
formative developmental years involving living in Thailand 
and his involvement with the church.  The therapist commented 
that these factors were part of the veteran's cultural 
heritage but were significantly ignored in the evaluation 
process although they are an integral part of the DSM-IV 
Criteria.  It was noted that in the beginning of the 
evaluation process one VA doctor did not evaluate the veteran 
for PTSD but stated he had passive aggressive features.  He 
noted  that Dr. RTS stated that the veteran met criteria on 
the CAPS except for Category C.  This was reportedly 
addressed in the case formulation and consultation with the 
assigned primary psychiatrist and she (Dr. JL) reportedly 
concurred that the veteran met 4 of 5 issues.  The therapist 
asserted that only 3 are required to meet the standard for 
PTSD.  It was also noted that JH, who had a degree in social 
work and a master's degree and doctorate in organizational 
behavior, evaluated the veteran and concurred with the PTSD 
diagnosis.  JD concluded that as the primary therapist 
assigned to the veteran, his impression remained that the 
veteran suffered from a mild degree of PTSD.  This was based 
on the clinical presentation and manifestations of anguish 
and pain working through treatment sessions.  

On March 2003 evaluation by a VA clinical psychologist, 
testing showed the veteran was functioning within the 
superior range of measured intelligence (extrapolated full 
scale IQ = 122).  His personality profile did not reveal 
meaningful inconsistency or extreme response sets to 
compromise its accuracy.  There was no evidence of meaningful 
emotional distress, and the veteran appeared to have sturdy 
stress tolerance.  Emotional stimulation appeared to often 
cause significant distortions in his reality testing.  There 
was evidence that underlying negativism or hostility was a 
pervasive trait-like feature in his personality.  
Narcissistic personality features were also present.  In 
addition dependent personality features were also suggested.  
In conclusion it was noted that the veteran's cognitive and 
psychological test data revealed a man of superior level of 
intellectual functioning.  Some subtle cognitive deficits 
were suggested that could represent the presence of very mild 
attentional dysfunction.  Psychological test data were 
indicative of characterological or personality disorder 
features.  Dependent, narcissistic and passive aggressive 
traits were suggested.  There was nothing to suggest any Axis 
I diagnosis.  

On May 2003 VA examination, a staff psychiatrist indicated 
that prior psychological testing, examination, and reviews by 
another psychiatrist, ascertained that there was no 
verifiable in-service stressor event which would be needed to 
establish the connection for PTSD.  This examination was 
requested in order to ascertain whether the veteran had some 
other psychiatric disorder which is service related.  The 
examiner noted that psychological testing indicated 
characterological personality disorder features with 
dependent, nonspecific and passive aggressive traits.  There 
was nothing in his testing to suggest any Axis I diagnosis.  
The examiner noted the veteran's diagnoses in service of an 
emotionally unstable personality and passive aggressive 
personality, and that testing in 1998 and 1999 also showed 
passive aggressive personality.  The examiner reviewed the 
veteran's social history and conducted a mental status 
examination.  The impression was that the veteran had a 
personality disorder, not otherwise specified.  It was noted 
that the veteran's personality style had lead to significant 
distresses which resulted in a significant occupational 
impairment for him.  The veteran showed no evidence of a 
bipolar disorder, did not have Major Depressive Disorder, and 
not meet any criterion for an anxiety disorder such as panic 
disorder.  The conclusion was that the veteran's difficulties 
in the service were reflected in and consistent with the 
diagnosis of personality disorder.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may be presumptively established for 
certain chronic diseases, including psychoses, which are 
manifested to a compensable degree within a year after active 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. §  
3.304(f), was revised.  According to the revised regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and  credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

Regarding the first element, the Court has stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen 
v. Brown, 10 Vet. App 128, 139 (1997).  In the instant case, 
the Board finds that the veteran does not have a clear, 
unequivocal diagnosis of PTSD.  The veteran's treating 
therapist, who has a Master's Degree in Social Work, 
maintains that the veteran does have PTSD, and one VA 
psychiatrist concurs with this diagnosis.  The veteran has 
also submitted a May 2000 report from a private facility 
showing a diagnosis of PTSD.  However, numerous other VA 
psychiatrists and psychologists have subsequently reviewed 
these findings, and conducted their own examinations and 
psychological testing, and have consistently arrived at the 
conclusion that the veteran does not meet the criteria for an 
Axis I diagnosis of PTSD consistent with DSM-IV.  Rather, 
they have consistently found that the veteran has a 
personality disorder, dependent or passive-aggressive 
personality.  Particularly significant (and probative) are 
the findings of the December 2001 VA psychiatric review 
board, which cited the absence of psychological distress, and 
found that even if undocumented traumas in service were 
accepted as having occurred as stated, the veteran's 
psychiatric profile did not support a DSM-IV diagnosis of 
PTSD.  

In comparing the private finding of PTSD and the assessment 
of PTSD by the veteran's VA therapist (with concurrence by 
one VA psychiatrist) with all of the subsequent VA 
examination reports outlined above, the Board finds that the 
latter reports, especially the December 2001 Psychiatric 
Board Review examination, are far more detailed in their 
explanations why a diagnosis of PTSD is not appropriate.  The 
VA examiners specifically noted the absence of some symptoms 
necessary for a diagnosis of PTSD.  They carefully 
distinguished the diagnoses of personality disorder from the 
prior assessment of PTSD.  These examiners had the benefit of 
the entire claims file for review prior to reaching their 
conclusions.  Based on these facts, the Board finds that any 
assessment of PTSD is clearly outweighed by the subsequent VA 
examination conclusions that the veteran does not have such 
disorder.  Significantly, Psychiatric Evaluation Boards 
composed of a psychiatrist and a person with a doctorate in 
psychology would have more training and expertise in the 
diagnosis of psychiatric disability, including PTSD, than a 
person with a Master's Degree in Social Work.  They also 
reviewed the complete evidentiary record, and explained that 
certain symptoms cited as supporting a diagnosis of PTSD may, 
in the absence of further symptoms including psychological 
distress, reflect other psychiatric diagnoses, including 
personality disorders.  VA examiners, psychiatrists, 
psychologists, and psychiatric Boards, with the exception of 
a therapist (and the psychiatrist who concurs with the 
therapist, but does not offer any detailed explanation) have 
consistently concurred in the opinion that the veteran does 
not have an Axis I psychiatric disability, to include PTSD.  
Because of their expertise in the matter, the detailed review 
of the record reflected in their opinions, and the 
explanation provided, the Board finds their opinion that the 
veteran does not have an Axis I disability persuasive.

Regarding a psychiatric disorder other than PTSD, service 
medical records from the veteran's active duty do not show he 
had an acquired psychiatric disorder, but instead had a 
personality disorder.  Personality disorders are not 
compensable disabilities (diseases or injuries) within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c), 
4.9, and may not be service connected without a showing of 
superimposed chronic acquired psychiatric disability.  Such 
is not shown.  No chronic acquired psychiatric disorder was 
noted when the veteran was examined for separation from 
service, and none is currently shown.  During the intervening 
period, on 1987 examination for National Guard re-enlistment, 
psychiatric evaluation was normal, and the veteran's report 
of medical history at the time included no history of 
psychiatric problems.  While the veteran has had some "rule-
out" diagnoses of Bi-Polar disorder and Depression, these 
have not been confirmed on subsequent testing/evaluation, and 
have not been related to service.  

A threshold requirements to establish service connection is 
competent evidence (a medical diagnosis) that the claimed 
disability exists.  Degmetich v. Brown, 104 F.3d  1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223  (1992).  
As the medical evidence, by a preponderance, shows the 
veteran does not have PTSD or any acquired psychiatric 
disorder, service connection for such disability may not be 
granted.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied. 



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


